Contract Between Bristol Piping Systems and The United Association of Journeyman and Apprentices of the Plumbng and Pipe Fitting Indusstry of the United States and Canada Local No. 538 Dated February 16, 2009 PREAMBLE This Agreement dated February 16, 2009 is entered into by, between, and limited solely to Bristol Piping Systems, (Employer) and the United Association of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the United States and Canada Local Union No. 538 (Local Union 538).All provisions of this agreement shall remain in full force and effect through February 16, 2014 and at midnight on said date this contract shall expire. WITNESSETH WHEREAS, the Employer agrees that during the period of this collective bargaining Agreement that those employees within the bargaining unit of Local Union 538 who work for the Employer will do so on the basis of the wage scale and working conditions which appear in this Agreement and are a part hereof. NOW, THEREFORE, for and in consideration of the mutual promises and agreements herein contained the parties hereto agree as follows: ARTICLE I DEFINITION OF EMPLOYER The term “Employer” as used in the Agreement shall be deemed to include only Bristol Piping Systems, 390 Bristol Metals Road, Bristol, and Tennessee which the parties specifically recognize and acknowledge as a separate and distinct “Employer”.“Employer” as used in the Agreement does not include nor does this Agreement extend to Bristol Metals, LLC, or any parent, subsidiary, affiliate or any other entity in any manner related to Bristol Piping Systems. 1 ARTICLE II MANAGEMENT RIGHTS The management of the Employer’s business, including, but not limited to, the direction of the working force, the right to hire, to plan, direct, control and schedule all operations (including the scheduling of the work force), the right to establish quality standards or facilities is the sole and exclusive prerogative and responsibility of the Employer as is the right to make and enforce rules of operation and conduct.Except as expressly limited in this Agreement, nothing contained herein shall be deemed to limit the Employer in any way in this exercise of the regular and customary functions of management. ARTICLE III AUTHORIZATION OF AGENTS Section1:It is stipulated and agreed that only the below named officers of the union, either individually or collectively, are the authorized officers and agents of the Union and shall be the only ones to be recognized by the Employer as being authorized to act for or on behalf of the Union in any manner whatsoever under the terms of this Agreement.The actions, declarations or conduct of any person except those herein named, whether performance is made with respect to the Union or not, shall not be considered to be the act of any officer or agent of the Union, and shall not constitute any authorized act for and on behalf of the Union, nor will the employees of the Union recognize these persons as the Union’s officers or agents for that purpose, and their actions in that respect shall not be binding upon the Union, nor shall they form the cause of or basis of any liability of any nature whatsoever on the part of the Union.The authorized officer is the Business Agent of Local Union 538, or his successor. Section2:It is further stipulated and agreed that the authority of an officer of the Union to act for the Union, as stated above, may be revoked at any time, if a registered letter to that effect, signed by the duly authorized Union officer under the seal of the Union, is received by the Employer. 2 ARTICLE IV WORKING RULES The working rules shall be those prescribed by the Union and agreed to by the Employer as set forth in the Agreement. ARTICLE V EMPLOYMENT The Business Agent of the Local Unit shall furnish the Company with all employees. 1.Selection of applicants for jobs shall be on a nondiscriminatory and qualification basis, and shall not be based on, or in any way affected by, Union membership, by-laws, rules, regulations, constitutional provisions, or other aspects or obligations of Union membership, policy or requirements. 2.The Employer retains the right to reject any applicants sent to it by the Union and to recall any specific employee currently on lay-off if employed by the Company any time in the preceding twelve (12) months. 3.The parties to this Agreement agree to post in places where notices to employees or applicants for employment are customarily posted, all provisions relating to the functioning of this hiring arrangement, including a statement to the effect that the furnishing of employees to the Employer by the Local Union in no way entails the obligation to be a member of the Union. 4.The designation of and determination of the number of foremen is the sole responsibility of the Employer.The foreman shall handle all duties normally assigned a foreman such as under the direction of management supervising the work force covered under this agreement.The foreman shall be permitted to handle tools and in such instances his duties are slow, he shall be allowed to work with his tools. 3 ARTICLE VI UNION SECURITY If the laws of Tennessee are amended to permit union security provisions, the parties will meet on thirty (30) days’ written notice to negotiate on the subject. ARTICLE VII HOURS OF WORK AND OVERTIME Section 1:The normal workweek commences 12:01 a.m., Sunday and ends midnight the following Saturday. Section 2:The Employer retains the right to schedule employees as needed, specifically including the scheduling of shift work and/or the scheduling of four (4) consecutive ten (10) hour days at straight time. Section 3:Time and one-half the regular base rate shall be paid for Saturdays and all hours worked over eight (8) in one day, or ten (10) in one day if the posted work schedule is 4 – 10’s in lieu of 5 – 8’s.Double the regular base rate shall be paid for all hours worked over twelve (12) in one day.The Employer will be solely responsible for scheduling all shifts. Section 4:The Employer retains the right to require overtime work. Section 5:Sundays, Christmas, Labor day, Fourth of July, Thanksgiving, Memorial Day, and New Year’s Day shall be considered Holidays, and all work done on these days shall be done at the rate of double time. Section 6:Under no circumstances will pyramiding or duplication of compensation by reason of any overtime or premium pay provision of this Agreement be permitted.Hours paid for but not worked shall not be counted as hours worked in the computation of daily or weekly overtime. 4 ARTICLE VIII RATES OF PAY Section 1:The rates of pay for journeymen employed at the stainless shop shall be as indicated on Attachment G. Section 2:The rates of pay for journeymen, apprentices, and metal trades employed on carbon steel work shall be equal to 95% of pay rate at stainless shop. Section 3:The wage scale for apprentices shall be as indicated: First Year . 40% of journeyman pay Second Year. .50% of journeyman pay Third Year. 60% of journeyman pay Fourth Year . 70% of journeyman pay Fifth Year . 80% of journeyman pay Section 4:The wage scale for metal trades shall be as indicated: First Year First 160 Hours . 40% of journeyman pay First Year After 160 Hours 40% of journeyman pay plus $1.00 per hour After 1 Year But Less Than 6 Years . . .55% of journeyman pay Over 6 Years . 65% of journeyman pay For any metal trades worker employed over 6 years, length of service must be verified by the Union to the satisfaction of the employer. Section 5:Total hourly compensation for journeymen employed on stainless steel shall be as indicated on Attachment G. Section 6:The wage scale for Foreman shall be $1.25 per hour above that of journeyman scale. Section 7:The wage scale for a General Foreman shall be $2.00 per hour above that of journeyman scale. Section 8:The wage scale for a person assigned to perform Maintenance in the shop will be as follows: First Year . 80% of journeyman pay Second Year. .80% of journeyman pay Third Year. 80% of journeyman pay Fourth Year . 85% of journeyman pay 5 Fifth Year . 90% of journeyman pay Sixth Year .100% of journeyman pay For any maintenance worker, length of service performing maintenance work must be verified by the union to the satisfaction of the employer. Section 9:The wage scale for a metal trades journeyman certified to Level II and performing NDE in the shop will be paid 55% of the building trades journeyman rate plus $1.50 per hour. Section 10:Any change in rate as a result of moving up in classification will take effect the first day of Bristol Piping Systems fiscal month following the change in classification. ARTICLE IX HEALTH AND WELFARE FUND Section 1:The Employer agrees to contribute for all employees designated as eligible in this Agreement to a Health and Welfare Trust Fund.The aforesaid contribution shall be remitted on a monthly basis to the Johnson City Plumbers and Pipefitters Local Union 538 Health and Welfare Trust Fund.The contribution shall be as indicated on Attachment G. Section 2:Eligible employees to whom Health and Welfare payments shall be paid are all Journeymen, Apprentices, and Metal Tradesmen covered by this Agreement; however, only those Metal Tradesmen that have been employed over 2,080 hours by Bristol Piping Systems will be eligible. Section 3:The contributions of the Employer to the Health and Welfare Fund shall be used exclusively to provide Group Life Insurance, Accidental Death and Dismemberment Insurance, Medical Expense Insurance and Temporary Disability Benefits employees and their families, in such form and the amount as the Trustees of the Health and Welfare Fund may determine and the organization and administration expenses of the Health and Welfare Fund. Section 4:Health and Welfare contribution can be changed once annually (at the Contract anniversary date); and total hourly compensation will not exceed the total hourly compensation shown in Attachment G.Any changes in contribution will take 6 effect the first day of Bristol Piping Systems fiscal month following the receipt of the 30-day notice. Section 5:The said Health and Welfare Fund shall be administered by an Agreement and Declaration of Trust administered jointly by an equal number of Representatives of the Employer and the Union which total number shall be four (4) and which Agreement and Declaration of Trust shall conform to all requirements of law.A copy of the said Agreement and Declaration of Trust, together with any amendments thereto, shall be considered part of this Agreement as though set forth here at length. Section 6:Said Health and Welfare payments shall be paid by the Employer by the 20th of each month for the preceding month. Section 7:The Employer shall begin payments upon completion of all details by and upon notification from the Trustees, retroactive to the effective date of this Agreement. ARTICLE X PLUMBERS AND PIPEFITTERS NATIONAL PENSION FUND The undersigned Employer and Union agree that the Employer shall make pension contributions to the National Pension Fund in accordance with the terms of this agreement on behalf of those employees who are covered by the National Pension Fund pursuant to the Collective Bargaining Agreement. 1.(a)Commencing with the 16th day of February, 2009, and for the duration of the current Collective Bargaining Agreement between the said parties, and any renewals or extensions thereof, the Employer agrees to make payments to the Plumbers and Pipefitters National Pension Fund for each Employee who is covered by the Plan in each classification listed below in accordance with the said Collective Bargaining Agreement, as shown on Attachment G.Any classification of Employees who are excluded from the Plan pursuant to good faith bargaining and for whom contributions are not required by the collective bargaining agreement shall not participate in the Plan.Persons in such excluded classifications shall not be considered “Employees” for purposes of the Plan and this Standard Form of Participation Agreement. 7 (b)The Employer shall make the contributions set out in subparagraph 1 (a) for each hour or portion thereof, for which an Employee is paid or entitled to payment for performance of duties for the Employer.(Each overtime hour shall be counted as one regular hour for which contributions are payable.) (c)Contributions as set out in subparagraph 1(a) above shall be paid starting with the Employee’s first day of employment in a job classification covered by the Collective Bargaining Agreement. (d)The payments to the Pension Fund required above shall be made to the “Plumbers and Pipefitters National Pension Fund” which was established under an Agreement and Declaration of Trust, dated July 23, 1968 and restated December 13, 1978.The Employer, by signing this Standard Form of Participation Agreement or by signing a Collective Bargaining Agreement providing for participation in the Plumbers and Pipefitters National Pension Fund, agrees to be bound by all of the terms and conditions of the Restated Agreement and Declaration of Trust thereby ratifies, accepts and designates as its representatives the Employer Trustees then serving as such and authorizes said Employer Trustees to designate additional Employer Trustees and successor Employer Trustees in accordance with the terms and conditions thereof and authorizes the Trustees to adopt amendments to the Restated Agreement and Declaration of Trust.The Employer hereby acknowledges receipt of a copy of the Restated Agreement and Declaration of Trust in effect when this Agreement is signed. 2.It is agreed that the Pension Plan adopted by the Trustees of the said Pension Fund shall at all times conform with the requirements of the Internal Revenue Code so as to enable the Employer at all times to treat contributions to the Pension Fund as a deduction for income tax purposes. 3.It is agreed that all contributions shall be made at such time and in such manner as the Trustees require, and the Trustees shall have the authority to retain an accountant or accounting firm to perform payroll audits of the Employer to determine whether the correct amount of contributions have been made or to determine whether contributions have been made on behalf of all Employees covered by the plan. 4.If an Employer fails to make contributions to the Pension Fund within 20 days of the end of the month during which the work was performed, the Union shall have the 8 right to take whatever steps are necessary to secure compliance, any provision of the collective Bargaining Agreement to the contrary notwithstanding, and the Employer shall be liable for all costs and expenses for collecting the payments due, together with attorneys’ fees, interest on the unpaid contributions of 12% per annum, and liquidated damages of 10% of the unpaid contributions.The employer’s liability for payment hereunder shall not be subject to the grievance of arbitration procedure or the “no-strike” clause provided under the Collective Bargaining Agreement. 5.The parties agree that this Participation Agreement shall be considered a part of the Collective Bargaining Agreement between the undersigned parties. 6.The expiration date of the present Collective Bargaining Agreement between the undersigned parties is the 16th day of February, 2014.Copies of the collective Bargaining Agreement and all renewal or extension agreements will be furnished promptly to the Pension Fund Office and, if not consistent with this Participation Agreement, can be used by the Trustees as the basis for termination of participation of the Employer. 7.Pension contribution can be changed once annually (at the Contract anniversary date); and total hourly compensation will not exceed the total hourly compensation shown in Attachment G.Any changes in contribution will take effect the first day of Bristol Piping Systems fiscal month following the receipt of the 30-day notice. ARTICLE XI EDUCATIONAL TRUST FUND The Employer and the Union do hereby agree to be bound by all the terms of the Educational Trust Fund Agreement dated January 1, 1965, entitled “Agreement And Declaration of Trust for the Development of Skills of Journeymen and Apprentices in the Plumbing and Pipefitting Industry”.The Employer agrees to pay and contribute to the Local Apprenticeship Training Fund the amount indicated: Effective February 16, 2009, $ .31/hr. for each Journeyman, Apprentice and Metal Tradesman.Educational contribution can be changed once annually (at the Contract anniversary date); and total hourly compensation will not exceed the total hourly 9 compensation shown in Attachment G.Any changes in contribution will take effect the first day of Bristol Piping Systems fiscal month following the receipt of the 30-day notice. ARTICLE XII SHOP STEWARDS Section
